FILED
                            NOT FOR PUBLICATION                                JUN 20 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JUNWEI WU,                                       No. 10-73499

              Petitioner,                        Agency No. A089-778-545

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 4, 2014
                              Pasadena, California

Before: GOULD and N.R. SMITH, Circuit Judges, and KORMAN, Senior District
Judge.**


       Junwei Wu petitions for review of the determinations of the Board of

Immigration Appeals (BIA) that he failed to establish asylum, withholding of

removal, and relief under the Convention Against Torture (CAT). We review for

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Edward R. Korman, Senior District Judge for the U.S.
District Court for the Eastern District of New York, sitting by designation.
substantial evidence and will reverse only if the record compels a contrary

conclusion. Jiang v. Holder, 611 F.3d 1086, 1091 (9th Cir. 2010).

      Assuming that Wu engaged in other resistance to China’s “one couple, one

child” policy, the record does not compel the conclusion that Wu suffered past

persecution or has a well-founded fear of future persecution on account of his

resistance. See Li v. Ashcroft, 356 F.3d 1153, 1158-59 (9th Cir. 2004). Although his

wife’s forced abortion serves as some proof that he suffered past persecution, that

alone is not sufficient to establish past persecution. Jiang, 611 F.3d at 1095-96. To

further support his claim, Wu argues that he suffered past persecution when the

director of the local birth planning office threatened to have him sterilized if he ever

again attempted to have another child with his wife. We have held that “repeated and

especially menacing death threats can constitute a primary part of a past persecution

claim, particularly where those threats are combined with confrontation or other

mistreatment.” Lim v. I.N.S., 224 F.3d 929, 936 (9th Cir. 2000). By his own

admission, however, Wu did not receive “repeated and especially menacing death

threats.” Rather, he was threatened with sterilization only once.

      Wu further argues that he suffered past persecution because his wife was fired

from her job for attempting to have a second child and that his wife’s unemployment

caused financial hardship for his family. Nevertheless, Wu failed to specifically raise


                                           2
this issue in his appeal before the BIA and we therefore lack jurisdiction to review it.

Young v. Holder, 697 F.3d 976, 982 (9th Cir. 2012).

      Substantial evidence also supports the BIA’s conclusion that Wu does not have

a well-founded fear of future persecution. Wu testified at his removal proceeding that

he wants to have more children, but fears that he will be sterilized by birth planning

authorities should his wife become pregnant again. Wu’s fear, however, is too

speculative to qualify as objectively reasonable. See Nagoulko v. I.N.S., 333 F.3d
1012, 1018 (9th Cir. 2003).

      The BIA correctly concluded that Wu’s failure to establish a well-founded fear

of persecution forecloses eligibility under the more demanding standard of eligibility

for withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.

2006). Finally, substantial evidence supports the BIA’s denial of CAT relief because

Wu failed to establish that it is more likely than not he will be tortured if removed to

China. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED.




                                           3